

Exhibit 10.13a - Form of Option Award Terms
under the Ingevity Corporation 2016 Omnibus Incentive Plan




TERMS AND CONDITIONS
1.
Terms and Conditions: This grant of stock options (the “Option Award”) is made
under Ingevity Corporation 2016 Omnibus Incentive Plan, (the “Plan”), and is
subject in all respects to the terms of the Plan. All terms of the Plan are
hereby incorporated into these terms and conditions (the “Terms and Conditions”)
by reference. In the event of a conflict between one or more provisions of these
Terms and Conditions and one or more provisions of the Plan, the provisions of
the Plan shall govern. Each capitalized term not defined herein has meaning
assigned to such term in the Plan.

2.
Confirmation of Grant: Effective as of (Insert Grant Date) (the “Award Date”),
Ingevity Corporation (the “Company”) granted the individual whose name is set
forth in the notice of grant (the “Grantee”) a number of options to purchase a
specified number of shares of common stock of the Company as set forth in the
Grantee’s notice of grant. The Option Award is granted in the form of a
Nonqualified Stock Option and is not an Incentive Stock Option. By accepting the
Option Award, the Grantee acknowledges and agrees that the Option Award is
subject to these Terms and Conditions and the terms of the Plan.

3.
Exercise Price: The exercise price of any shares of Common Stock subject to the
Option Award shall be the Fair Market Value of a share of Common Stock on the
Award Date.

4.
Award Term: The Option Award shall expire on the tenth anniversary of the Award
Date (the “Award Term”) unless earlier terminated in accordance with these Terms
and Conditions.

5.
Vesting: Subject to Sections 7 and 9 of these Terms and Conditions, the Option
Award shall vest on (Insert Vesting Date) (the “Vesting Date”), provided that
the Grantee continues to be employed by the Company through the vesting date.

6.
Exercise Method: The Company will provide instructions to the Grantee for how to
exercise the Option Award, pay the exercise price and pay applicable taxes.

7.
Automatic Forfeiture: The Option Award, whether vested or unvested, will
automatically be forfeited and all rights of the Grantee to the Option Award
shall terminate under the following circumstances:

a.
The Grantee’s employment is terminated by the Company for Cause.

b.
The Grantee’s employment is terminated for “Poor Performance,” which for
purposes of these Terms and Conditions shall mean the continuing failure by the
Grantee to perform the Grantee’s duties in any material respect, as determined
in the sole discretion of the Company, provided, however, that the Grantee shall
be given notice and an opportunity effectuate a cure as determined by the
Company in its sole discretion.



    



--------------------------------------------------------------------------------




c.
The Grantee breaches any confidentiality, non-solicitation or non-competition
covenant set forth on the attached Exhibit A or in any restrictive covenants
agreement between the Grantee and the Company or an affiliate.

d.
The Committee requires recoupment of the Option Award in accordance with any
recoupment policy adopted or amended by the Company from time to time.

8.
Restrictive Covenants: By accepting the Option Award, the Grantee agrees to
comply with the confidentiality, non-solicitation and non-competition covenants
set forth on the attached Exhibit A. If the Grantee has a written restrictive
covenants agreement with the Company or an affiliate, the Grantee also agrees to
continue to comply with the obligations under such restrictive covenants
agreement as a condition of grant of the Option Award.

9.
Termination of Employment: Any Option Award shall be subject to the following
provisions relating to the exercise of the Option Award subsequent to
termination of employment, subject to Section 7 above:

a.
Involuntary Termination. In the event of an involuntary termination of the
Grantee’s employment with the Company or any of its affiliates without Cause or
Poor Performance on or after the first anniversary of the Award Date, a number
of options (rounded up to the nearest whole number) shall vest such that the
ratio of (i) the total number of options subject to the Option Award that have
vested after giving effect to this provision to (ii) the total number of options
subject to the Option Award on the Award Date equals the ratio of (I) the number
of completed full months from the Award Date to the date of the Grantee’s
termination of employment to (II) 36, and any remaining portion of the Option
Award shall be forfeited. The right to exercise such vested portion of the
Option Award shall expire on the earlier of (x) the two year anniversary of the
date of such termination and (y) the expiration of the Award Term.

b.
Disability. In the event of a termination of the Grantee’s employment due to
Disability, the unvested portion of the Option Award shall immediately vest in
full and the right to exercise the vested portion of the Option Award shall
expire on the earlier of (i) the three year anniversary of the date of such
termination and (ii) the expiration of the Award Term. “Disability” shall mean
permanently and totally disabled under the terms of the Company’s qualified
retirement plans.

c.
Retirement. In the event of a termination of the Grantee’s employment upon or
following the date the Grantee reaches age 55 (with 20 years of service) or age
65, the unvested portion of the Option Award shall immediately vest in full and
the right to exercise the vested portion of the Option Award shall expire on the
expiration of the Award Term.

d.
Death. In the event of a termination of the Grantee’s employment due to death,
the unvested portion of the Option Award shall immediately vest and the right to
exercise the vested portion of the Option Award shall expire on the earlier of
(i) the third anniversary of the date of death and (ii) the expiration of the
Award Term. In the case



2

--------------------------------------------------------------------------------




of death following retirement, the Committee shall have the discretion, as
permitted by law, to alleviate any hardship on an estate’s ability to exercise
the Option Award. In case the employee is deceased, the Option Award is
exercisable by the Grantee’s personal representative (executor or administrator)
heirs or legatees.
e.
Termination for Any Other Reason. If the Grantee’s employment is terminated by
the Grantee or the Company or one of its affiliates for any other reason other
than an involuntary termination without Cause, death, disability or retirement,
the unvested portion of the Option Award shall be forfeited and the right to
exercise the vested portion of the Option Award shall expire on the earlier of
(i) ninety (90) days after the date of termination and (ii) the expiration of
the Award Term.

10.
Leave of Absence: In the event that a Grantee is on an approved leave of
absence, the Grantee’s Option Award shall continue in accordance with its terms
during his or her leave of absence, subject to the Committee’s discretion.

11.
Change of Control: In the event of a Change of Control, the terms and conditions
of Section 14 of the Plan shall apply; provided, however, that upon the
Grantee’s disability, retirement or death following a Change of Control, the
Option Award, if assumed in the Change of Control, shall vest and remain
exercisable as provided in Sections 9.b, 9.c and 9.d of these Terms and
Conditions in addition to the accelerated vesting provided for in the Plan.

12.
Transferability: The Option Award may not be assigned or transferred by the
Grantee, except by will or the laws of descent and distribution or as otherwise
permitted by the Compensation Committee.

13.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the Option Award. The
Grantee may satisfy any tax withholding obligations arising with respect to the
Option by (a) paying the cash necessary to satisfy the tax withholding by
authorizing the Company to either deduct such amount from the Grantee’s
brokerage account or withhold such amount through payroll, (b) authorizing the
Company to withhold shares of Common Stock otherwise issuable as part of the
Option Award, as applicable, (c) tendering shares of Common Stock previously
acquired to the Company, or (d) authorizing the Company to sell a portion of
shares of Common Stock otherwise issuable as part of the Option Award in an
amount necessary to generate sufficient cash to satisfy the withholding
obligation, as applicable. If the Company receives no instruction from the
Grantee with respect to alternative means to satisfy his or her tax withholding
obligation, the obligation shall be satisfied by withholding shares of Common
Stock from the shares of Common Stock otherwise issuable as part of the Option
Award. Any withholding of shares of Common Stock shall not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
foreign tax liabilities.

14.
No Right to Continued Employment. The Grantee understands and agrees that these
Terms and Conditions does not impact the right of the Company or any of its
affiliates employing the Grantee to terminate or change the terms of the
Grantee’s employment at any time for any



3

--------------------------------------------------------------------------------




reason, with or without cause. The Grantee understands and agrees that the
Grantee’s employment with the Company or any of its affiliates is on an
“at-will” basis.
15.
Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.

16.
Severability. In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.









4

--------------------------------------------------------------------------------





Exhibit A
Restrictive Covenants
By accepting the Option Award, the Grantee agrees to comply with the following
terms:
Confidential Information
(a)For purposes of this Award, the term “Confidential Information” shall mean
information that the Company or any of its affiliates owns or possesses, that
the Company or its affiliates have developed at significant expense and effort,
that they use or that is potentially useful in the business of the Company or
its affiliates, that the Company or its affiliates treat as proprietary, private
or confidential, and that is not generally known to the public. Confidential
Information includes, but is not limited to, information that qualifies as trade
secret under applicable law. The Grantee acknowledges that the Grantee’s
relationship with the Company is one of confidence and trust such that the
Grantee has in the past been, and may in the future be, privy to Confidential
Information of the Company or its affiliates.
(a)
    The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.
Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the 12 month period following
the Grantee’s termination of employment for any reason (the “Restricted
Period”), the Grantee shall not, directly or indirectly, (i) solicit, hire or
attempt to hire any employee of the Company or any of its affiliates as an
employee, consultant or independent contractor of the Grantee or any other
person or business entity for the purpose of providing services or products
competitive with those offered by the Company or any of its affiliates, or (ii)
solicit any employee, consultant or independent contractor of the Company or any
of its affiliates to change or terminate his or her relationship with the
Company or any of its affiliates for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
unless in each case more than six months shall have elapsed between the last day
of such person’s employment or service with the Company or any of its affiliates
and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:
(i)
    solicit or do business with, or attempt to solicit or do business with, any


A-1

--------------------------------------------------------------------------------




customer with whom the Grantee had material contact, or about whom the Grantee
received Confidential Information within 12 months prior to the Grantee’s date
of termination for the purpose of providing such customer with services or
products competitive with those offered by the Company or any of its affiliates
during the Grantee’s employment with the Company or its affiliates, or
(ii)
    encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.
Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee will not, without the Company’s express written consent, in any
geographic area in which the Grantee had a responsibility within the last two
years prior to the Grantee’s termination of employment where the Company or its
affiliates do business, directly or indirectly in the same or similar capacity
to the services the Grantee performed for the Company:
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit A:    
(i)    The Company may determine that the Grantee shall forfeit the outstanding
stock options (without regard to whether the stock options have vested), and the
outstanding stock options shall immediately terminate, and
(ii)    The Company may require the Grantee to return to the Company any cash or
shares of Company stock received upon exercise of the stock option, net of the
exercise price paid by the Grantee upon exercise of the stock option; provided,
that if the Grantee has disposed


A-2

--------------------------------------------------------------------------------




of any shares of Company stock received upon exercise of the stock option, then
the Committee may require the Grantee to pay to the Company, in cash, the fair
market value of such shares of Company stock as of the date of disposition, net
of the exercise price paid by the Grantee upon exercise of the stock option. The
Company shall exercise the right of recoupment provided in this section (a)
within one year after the Company’s discovery of the Grantee’s breach of the
covenants or agreements contained in this Exhibit A. In addition, in the event
of a breach or threatened breach of the restrictions in this Exhibit A, the
Company shall be entitled to preliminary and permanent injunctive relief, in
addition to any other remedies available to it, to prevent such breach or
threatened breach.
(b)    If any portion of the covenants or agreements contained in this Exhibit
A, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Exhibit A is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Exhibit A shall survive the
termination of this Award.


A-3